Meyer, J.
(concurring). While I agree that the statute as applied to the instant case does not violate the State Constitution, I would as a matter of State constitutional law recognize an affirmative defense for literary, scientific, educational, governmental or other similar justification, paralleling that now set forth in subdivision 1 of section 235.15 of the Penal Law. Each of the four Supreme Court opinions warns that the statute will have some unconstitutional applications (New York v Ferber, 458 US , —, —, _, _, 102 S Ct 3348, 3363, 3364, 3365, 3366, 3367). In my view, without such a defense, the chilling effect of section 263.15 of the Penal Law upon serious depictions which do not actually threaten the harms addressed by that statute will cause greater harm to this State’s interest in free expression than is constitutionally permissible.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in Per Curiam opinion; Judge Meyer concurs in a separate opinion in which Judge Fuchsberg also concurs.
Upon reargument, following remand by the United States Supreme Court, order affirmed.